DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland U.S. Patent No. 9,774,221 in view of Aoyama U.S. Patent No. 7,721,872.

Claims 1 and 11, Holland teaches a system for handing off ferromagnetic dishware C1 L40-45, comprising: a first magnetic grasping element 302 to produce a magnetic field via 308 to grasp dishware having a ferromagnetic component; and a second magnetic grasping element 304, wherein one of the first and the second magnetic grasping 
Claims 3 and 13, Holland teaches one of the first and the second magnetic grasping elements 302,304 actively reduces its magnetic field to effectuate the hand off C7 L1-20.
Claims 4 and 14, Holland teaches one of the first and the second magnetic grasping elements 302,304 actively increases its magnetic field to effectuate the hand off C7 L1-20.
Claims 5 and 15, Holland teaches one of the first and the second magnetic grasping elements 302,304 constantly comprises a reduced magnetic field relative to the other of the first and the second magnetic grasping elements C7 L1-20.
Claims 9 and 20, Holland teaches one of the first and the second grasping elements 302,304 is coupled to a conveyance assembly 300.
Claims 2, 6-8, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland U.S. Patent No. 9,774,221 in view of Aoyama U.S. Patent No. 7,721,872 in view of Niu U.S. Patent No. 11,222,801.
Claim 2 and 12, Holland teaches each of the first and the second magnetic grasping elements 302,304 but does not teach as Niu teaches comprises at least one of a permanent magnet 120A and an electromagnet 120C. It would be obvious to one of 
6 and 16, Holland does not teach as Niu teaches an electric current of the electromagnet 120C is modulated to effectuate the hand off C4 L45-65. It would be obvious to one of ordinary skill to use the magnetic configuration of Niu for additional magnetic strength to maintain the object position.
Claims 7 and 17, Holland does not teach as Niu teaches the electric current of the electromagnet 120C is controlled to counteract the field of an adjacent permanent magnet 120A C4 L45-65. It would be obvious to one of ordinary skill to use the magnetic configuration of Niu for additional magnetic strength to maintain the object position.
Claims 8 and 18, Holland does not teach as Niu teaches at least one of a distance and an orientation of the permanent magnet 120A is changed to effectuate the hand off C4 L45-65. It would be obvious to one of ordinary skill to use the magnetic configuration of Niu for additional magnetic strength to maintain the object position.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holland U.S. Patent No. 9,774,221 in view of Aoyama U.S. Patent No. 7,721,872 in view of Padtberg U.S. Patent Application Publication No. 2013/0247940.
Claim 10, Holland does not teach as Padtberg teaches the hand off one of loads and unloads the dishware from the conveyance assembly Abstract Fig. 2. It would be obvious to one of ordinary skill to use the transfer configuration of Padtberg into the invention Holland and Aoyama as an alternate of intended use of a transfer system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS